DETAILED ACTION

Response to Amendment
1.	The amendment filed on 10/7/2022 has been entered.
	Claims 1, 3 and 10 have been amended.
	Claim 2 has been cancelled.
	Claims 1, 3-20 and newly added claim 21 are pending.
Terminal Disclaimer
2.	The terminal disclaimer filed on 10/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT No. 11,038,000 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (“Lee”) US PG-Pub 2013/0234917 in view of Cheng (“Cheng”) US PG-Pub 2015/0311268 and Sun (“Sun”) US PG-Pub 2016/0343284.
Lee discloses a display panel, comprising: a plurality of first pixel rows (along VL1, Fig. 1) and a plurality of second pixel rows (along VL2, Fig. 1) arranged alternately, wherein each first pixel row comprises a plurality of first pixels (element 100) arranged at intervals, and each second pixel row comprises a plurality of second pixels (element 200) and a plurality of third pixels (element 300) arranged alternately and at intervals; wherein two second pixels and two third pixels adjacent to the first pixel form a virtual geometric shape, and the first pixel is arranged in the virtual geometric shape formed by the two second pixels and the two third pixels adjacent to the first pixel (Fig. 1); wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel (¶¶[0028 and 0047] and Fig. 1).
Lee teaches the device structure as recited in the claim. The difference between Lee and the present claim is the recited area being inversely proportional to the luminous efficiency. 
Cheng discloses (¶[0002]) a display panel wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively. 
Cheng's teachings could be incorporated with Lee's device which would result in the claimed invention. The motivation to combine Cheng's teachings would be to provide an even intensity through the entire display area. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Cheng's teachings to arrive at the claimed invention.
The combined references of Lee and Cheng fail to specifically teach the recited pixel density ranging from 200 ppi to 600 ppi.  
Sun discloses a display device with a pixel density within the recited range (¶¶[0082 and 0084]).  
Sun's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Sun's teachings would be to provide a display device with adequate sensation. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Sun's teachings to arrive at the claimed invention.
5.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) CN 106816449 in view of Cheng and Sun.
Zhang discloses in Fig. 1 a display panel, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately, wherein each first pixel row comprises a plurality of first pixels (element B) arranged at intervals, and each second pixel row comprises a plurality of second pixels (element G) and a plurality of third pixels (element R) arranged alternately and at intervals; wherein two second pixels and two third pixels adjacent to the first pixel form a virtual geometric shape, and the first pixel is arranged in the virtual geometric shape formed by the two second pixels and the two third pixels adjacent to the first pixel (Fig. 1); wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel (Fig. 1).
Zhang teaches the device structure as recited in the claim. The difference between Zhang and the present claim is the recited area being inversely proportional to the luminous efficiency. 
Cheng discloses (¶[0002]) a display panel wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively. 
Cheng's teachings could be incorporated with Zhang's device which would result in the claimed invention. The motivation to combine Cheng's teachings would be to provide an even intensity through the entire display area. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Cheng's teachings to arrive at the claimed invention.
The combined references of Zhang and Cheng fail to specifically teach the recited pixel density ranging from 200 ppi to 600 ppi.  
Sun discloses a display device with a pixel density within the recited range (¶¶[0082 and 0084]).  
Sun's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Sun's teachings would be to provide a display device with adequate sensation. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Sun's teachings to arrive at the claimed invention.

Allowable Subject Matter
6.	Claims 1 and 3-20  are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  See Applicant’s Remarks (pages 7 and 8) filed 10/7/2022.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi US PG-Pub 2017/0179160 discloses a display device with high pixel density.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893